ORDER
PER CURIAM.
Kevin Recar (“Movant”) appeals from the motion court’s order and judgment denying his Rule 24.035 motion without an evidentiary hearing. Movant pleaded guilty to sodomy in the second degree in violation of § 566.061. Movant claims his trial counsel was ineffective for agreeing to a continuance in spite of his request for a speedy trial and alleges he was prejudiced by his counsel’s actions. We affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).